                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


REGINALD BOYER                                       :
          Plaintiff,
                                                                            CIVIL ACTION
                v.                                   :                      NO. 17-5353

AKER PHILADELPHIA SHIPYARD, INC.
          Defendant.                                 :


                                       MEMORANDUM


Jones, II J.                                                                March 27, 2019


    I.   INTRODUCTION


         Plaintiff Reginald Boyer commenced this action against Defendant Aker Philadelphia

Shipyard, Inc., alleging employment discrimination on the bases of his race and religion.

Specifically, Plaintiff claims Defendant unlawfully terminated his employment in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and 42 U.S.C. § 1983.

Defendant filed a Motion for Summary Judgment and Plaintiff filed a Cross Motion for

Summary Judgment,1 both of which are now ripe for this Court’s review. For the reasons set

forth herein, Defendant’s Motion shall be granted, and Plaintiff’s Motion shall be denied.




1
  Defendant objects to Plaintiff’s Cross Motion on the basis of timeliness. Although said Motion
was filed untimely, this Court—in its discretion—shall afford Plaintiff leniency, per his status as
a pro se litigant. Inasmuch as Plaintiff’s Cross-Motion necessarily requires the same analysis of
the same evidence of record as that required of Defendant’s, the discussion below pertains to
both.
                                                 1
 II.   FACTUAL BACKGROUND

           a. Procedural History

       Plaintiff commenced this litigation by filing a Complaint and a Motion to Proceed In

Forma Pauperis on November 28, 2017. (ECF No. 1.) On December 12, 2017, Plaintiff filed a

Request for Appointment of Counsel. (ECF No. 6.) Plaintiff’s Request was granted, and

Attorney Ari Karpf was appointed to represent Plaintiff.

       On January 24, 2018, Plaintiff filed an Amended Complaint and Defendant filed an

Answer thereto. (ECF Nos. 8-1, 14.) On February 20, 2018, the Honorable Timothy J. Savage

referred the matter to mediation in accordance with the “Standing Order re: Attorney Panel for

Pro Se Plaintiffs in Employment Cases.” (ECF No. 17.) However, on March 12, 2018, Plaintiff

filed a Request to Dismiss Counsel, in which he suggested Mr. Karpf was conspiring against him

by working with Defendant’s counsel. (ECF No. 21.) Mr. Karpf filed a Motion to Withdraw on

March 13, 2018, and a Show Cause Hearing was held before Judge Savage. Counsel’s Motion

was granted on March 27, 2018, after which time, Plaintiff proceeded pro se. (ECF Nos. 21–25.)

A Case Management Order was issued by Judge Savage, setting a filing deadline of June 22,

2018 for all motions for summary judgment, with a Response deadline of July 6, 2018. (ECF No.

26.) On June 15, 2018, Defendant filed a Motion for Rule 26 Sanctions in response to a letter

received from Plaintiff, in which he made various direct and indirect threats to Defendant’s

counsel. (ECF No. 35.) Plaintiff filed Objections to the Motion and the matter was reassigned to

the undersigned on June 19, 2018. (ECF Nos. 37–38.) By Order dated June 20, 2018, this Court

referred Defendant’s Motion for Sanctions to the United States Magistrate Judge Lynne A.

Sitarski for disposition. (ECF No. 44.) On June 22, 2018—in accordance with the Case

Management Order issued by Judge Savage—Defendant filed the instant Motion for Summary



                                                2
Judgment. (ECF Nos. 41–43.) Plaintiff did not file a cross-motion, nor did he timely file a

Response to Defendant’s Motion. However, inasmuch as there remained outstanding issues

pending before Judge Sitarski, this Court deferred the remaining (post Response) filing deadlines

set forth in Judge Savage’s Case Management Order and issued a Rule upon Plaintiff to Show

Cause as to why he failed to file a Response. (ECF No. 55.) Plaintiff responded to the Show

Cause Order and was given until August 31, 2018 to address Defendant’s Summary Judgment

Motion, with a specific directive to prepare said Response in accordance with this Court’s

Policies and Procedures. (ECF No. 58.) Judge Sitarski denied Defendant’s Motion for Sanctions

and on August 30, 2018, Plaintiff filed his Response to the instant Motion, along with a Cross

Motion for Summary Judgment. (ECF No. 61). Inasmuch as Plaintiff’s Response was not in

accordance with the Order issued by this Court on August 6, 2018 (ECF No. 58), it was stricken

from the record and Plaintiff was given yet another opportunity to comply. (ECF No. 62.)

Plaintiff did so on September 19, 2018, at which time, he again included a Cross Motion for

Summary Judgment. (ECF No. 64.) Defendant responded in opposition to said Motion, arguing

in part that the same is untimely. (ECF Nos. 65–66.)

           b. Factual Background

       The undisputed facts2 establish that on November 7, 2016, Plaintiff commenced his

employment with Defendant as a Transportation I union employee. (SUF ¶ 1; RSUF ¶ 1.) An

employee classified as such provides assistance with transportation vehicles and is expected to

proficiently operate said vehicles, which are required to load and unload materials and

equipment. (SUF ¶ 2; RSUF ¶ 2.) Thus, the employee is further expected to know the functions




2
 For purposes of this discussion, this Court shall refer to Defendant’s Statement of Undisputed
Facts as “SUF” and Plaintiff’s Response thereto as “RSUF.”
                                                3
and capacities of all equipment; must recognize defective operating equipment; and must

complete all required safety checklists and reviews of safe operating requirements. (SUF ¶ 2;

ECF No. 43, Ex. B; RSUF ¶ 2.)

       All employees hired in the same position as Plaintiff are placed on a training and

probationary period, which consists of one thousand and forty (1,040) hours from the start of

employment, consistent with the mandates of the Union’s Collective Bargaining Agreement.

(SUF ¶ 3; RSUF ¶ 3.) The probationary period may be extended an additional one hundred and

seventy-five (175) hours upon written notice by Defendant to the Union and employee affected.

(SUF ¶ 3; RSUF ¶ 3.) At all times material to Plaintiff’s employment through his termination,

Plaintiff remained within the probationary period. (SUF ¶3; RSUF ¶ 3.)

           c. Disputed Facts

       The facts set forth above include three out of Defendant’s seven Statements of

Undisputed Material Facts, with which Plaintiff does not disagree. Beyond these three

Statements, however, Plaintiff submits an additional “Statement of Disputed Material Facts,” in

which he denies those averments laid out in Defendant’s Statements four through seven. (ECF

No. 64 at 2–3.) The Court shall address the merits of each dispute in turn.3




3
  A party asserting that a fact is genuinely disputed must support the assertion by citing to
particular parts of materials in the record, which may include affidavits. See Fed. R. Civ. P.
56(c)(1). However, “conclusory, self-serving affidavits are insufficient to withstand a motion for
summary judgment.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d Cir.
2009) (citing Blair v. Scott Specialty Gases, 283 F.3d 595, 608 (3d Cir. 2009)) (internal
quotation marks omitted). Instead, an affiant must set forth specific facts that reveal a genuine
issue of material fact. Id. If a party fails to properly address another party’s assertion of fact, a
court may consider the fact undisputed and grant summary judgment. See Fed. R. Civ. P.
56(e)(2)–(3).
                                                  4
                    i. Plaintiff’s Damage to a Fork Truck

        Defendant maintains that on January 17, 2017, Plaintiff was operating a T-4 Rotator fork

truck and damaged the rotating feature. (SUF ¶ 4.) It is further alleged that Plaintiff did not

report the damage of the fork truck, as he was required to do, which was instead noticed later that

day by the day shift operator. (SUF ¶ 4.) In summarily denying these allegations, Plaintiff cites

to various portions of the record that offer no support for his claims.4 Indeed, the only portion of

the record to which Plaintiff properly cites, is his own Affidavit, in which he appears to dispute

that he caused damage to the Rotator and that he failed to report the same. Specifically, Plaintiff

contends that there was nothing “noticeably wrong with the forklift” upon completing his shift

on January 17, 2017. (ECF No. 64, ¶ 10.) This statement—the only portion of the record to

which Plaintiff cites in support of his dispute—amounts to nothing more than a conclusory, self-

serving assertion, which is only part of a larger affidavit that fails to set forth specific facts to

reveal a genuine issue of material fact. See Kirleis, 560 F.3d at 161.

        Moreover, of record is the written warning Defendant sent to Plaintiff describing the

damage to the vehicle and his failure to report, which Plaintiff signed. (See ECF 43, Ex. D.)

Accordingly, this Court finds this fact to be undisputed by the record. See Fed. R. Civ. P.

56(e)(2) (court may consider a fact undisputed when a party fails to properly support an assertion

of fact or address another party’s assertion of fact).



4
  Plaintiff cites to the Affidavit of Marty Mascuilli—Secretary-Treasurer of Local Union 1291
(ECF No. 64 at 38–39), and Defendant’s Answers and Objections to Plaintiff’s First Set of
Interrogatories Addressed to Defendant (ECF No. 64 at 56–70). However, neither of these
documents directly contradict those facts as alleged by Defendant. The Affidavit of Marty
Mascuilli does not deny Plaintiff’s alleged misconduct, but rather confirms that Mr. Mascuilli
has no personal knowledge of the same. (See ECF No. 64 at 56–57.) For purposes of the instant
Motion, this submission is wholly irrelevant. Likewise, the portions to which Plaintiff cites of
Defendant’s Answers and Objections to Plaintiff’s First Set of Interrogatories do not contradict
that which Defendant now sets forth in its Statement of Undisputed Facts.
                                                    5
                   ii. Plaintiff Receives a Written Warning

       Defendant further avers that on January 18, 2017, Plaintiff’s supervisor, Gary Gaydosh,

documented the damage to the vehicle in a written letter to Plaintiff. (SUF ¶ 5; ECF No. 43, Ex.

D.) In this letter, Mr. Gaydosh informed Plaintiff that this incident should have led to progressive

discipline, which would have resulted in termination. (SUF ¶ 5; ECF No. 43, Ex. D.) However,

rather than terminate his employment, Defendant extended Plaintiff’s probationary period by an

additional 175 hours. (SUF ¶ 5, ECF No. 43, Ex. D.) The letter further notified Plaintiff that any

other infraction or incident during the extended probationary period would result in termination.

(SUF ¶ 5; ECF No. 43, Ex. D.) On January 18, 2017, Plaintiff signed this letter, along with Mr.

Gaydosh and Union Steward Jeff Glenn. (SUF ¶ 5; ECF No. 43, Ex. D.)

       Citing once more to Defendant’s Answers and Objections to Plaintiff’s First Set of

Interrogatories Addressed to Defendant, Plaintiff summarily disputes the above. (RSUF ¶ 5;

ECF No. 64, Ex. C.) Again, Plaintiff cites to nothing in the record that is factually inconsistent

with Defendant’s Statement of Undisputed Facts, nor does he create a genuine issue of material

fact. Indeed, the two portions of Defendant’s Answer to which Plaintiff cites do not speak to the

existence of his written warning or the extension of his probation. The warning letter of record

unambiguously details and reflects Defendant’s Statement of Undisputed Facts regarding this

issue. Accordingly, the same shall be deemed undisputed in accordance with Fed. R. Civ. P.

56(e)(2).

                  iii. Plaintiff’s Violation of Another Employment Policy One Week Later

       Defendant submits that Plaintiff violated another company policy just seven days after he

was issued a written warning that his employment would be terminated if another employment

infraction or incident occurred during his probationary period, therefore his employment was



                                                 6
terminated. (SUF ¶ 6; ECF No. 43, Exs. E–G.) This employment violation was issued after

Plaintiff refused to obey orders and abide by Philadelphia Shipyard rules and regulations. (SUF ¶

6.) Specifically, Plaintiff was observed by Mr. Gaydosh eating a plate of food in the employee

loft area after his work shift began that day, when he should have been on the job. (SUF ¶ 6; ECF

No. 43, Ex. E.) Plaintiff’s shift began at 4:15 p.m. that day. However, Plaintiff was found eating

pancakes in the rigging loft at or around 4:25 p.m. (SUF ¶ 6; ECF No. 43, Ex. E.) Additionally,

Plaintiff had not finished his pre-op checklist on his forklift as he was required to do before he

began his daily work tasks. (SUF ¶ 6; ECF No. 43, Ex. E.)

       In disputing this Statement, Plaintiff cites once more to the very same portions of

Defendant’s Answer to which he had previously cited in his immediately preceding dispute.

(RSUF ¶ 6 (citing ECF No. 64, Ex. C).) Again, there is nothing in Defendant’s Answer which

would raise a genuine issue of material fact. Further, Plaintiff’s own Affidavit does not raise a

genuine issue of material fact, as it does not conflict with or overtly dispute Defendant’s

Statement, but instead presents a collateral account, which is not inconsistent with Defendant’s

Statement. Indeed, Plaintiff outright ignores the assertion that he had been eating pancakes

instead of working, or that he failed to complete his pre-op checklist on his forklift as he was

required to do—all while under employment probation. Plaintiff also does not deny that such

behavior violated Philadelphia Shipyard rules and regulations. Accordingly, Defendant’s

Statement shall be deemed undisputed in accordance with Fed. R. Civ. P. 56(e)(2).

                  iv. Plaintiff’s Termination

       Following Plaintiff’s second disciplinary infraction within seven days, Plaintiff’s

employment with Philadelphia Shipyard was terminated via written correspondence for failing

probation, effective January 27, 2017. (SUF ¶ 7; ECF No. 43, Ex. I.)



                                                  7
        In denying the above, Plaintiff cites generally to his own Affidavit, and to Defendant’s

Answers and Objections to Plaintiff’s First Set of Interrogatories. (RSUF ¶ 7.) It is unclear as to

why Plaintiff disputes the above, as his very termination is what occasions the instant suit. While

Plaintiff’s citation to Defendant’s Answers again proves inconclusive, a closer examination of

Plaintiff’s Affidavit suggests that Plaintiff attempts to dispute several irrelevant details relating to

his termination, which are wholly immaterial to the instant case. To the extent Plaintiff highlights

what he believes to be inconsistencies, the Court shall address each.

        First, Plaintiff appears to suggest the existence of an inconsistency in Defendant’s

proffered reason for his termination. Specifically, while acknowledging that the termination

letter outlined his failing probation as the reason for his termination, Plaintiff highlights that his

prior warning letter provided a different explanation: refusing to obey orders or abide by

Defendant’s rules and regulations. (ECF No. 64, Ex. A-1; ECF No. 43, Ex. I.) However, Plaintiff

does not demonstrate an inconsistency, but rather two explanations belonging to two separate

and distinct employment actions against him.

        Second, Plaintiff submits that the effective date of termination, as indicated in the

termination letter, was January 25, 2017—two days prior to his alleged receipt of the letter. (ECF

No. 64, Ex. A-1.) However, the termination letter is of record, and unequivocally indicates that

his effective date of termination was indeed January 27, 2018. (See ECF No. 43, Ex. I.) The

termination letter therefore reflects that which Defendant put forth in in its Statement of

Undisputed Material Fact. Accordingly, Defendant’s Statement on this issue shall be deemed

undisputed in accordance with Fed. R. Civ. P. 56(e)(2).




                                                   8
III.   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), a court shall grant summary judgment “if

the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine [dispute] as to any material fact and that the

moving party is entitled to a summary judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). “If the moving party meets its burden, the

burden shifts to the nonmoving party to go beyond the pleadings and come forward with specific

facts showing that there is a genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d

Cir. 2015) (internal citations and quotation marks omitted). Therefore, in order to defeat a

motion for summary judgment, the non-movant must establish that the disputes are both (1)

material, meaning concerning facts that will affect the outcome of the issue under substantive

law; and (2) genuine, meaning the evidence must be such that a reasonable jury could return a

verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Although the initial burden is on the summary judgment movant to show the absence of a

genuine issue of material fact, ‘the burden on the moving party may be discharged by

“showing”—that is, pointing out to the district court—that there is an absence of evidence to

support the nonmoving party’s case’ when the nonmoving party bears the ultimate burden of

proof.” Singletary v. Pa. Dep’t of Corr., 266 F.3d 186, 193 (3d Cir. 2001) (quoting Celotex, 477

U.S. at 325). “[A] nonmoving party must adduce more than a mere scintilla of evidence in its

favor and cannot simply reassert factually unsupported allegations contained in its pleadings[.]”

Williams v. West Chester, 891 F.2d 458, 460 (3d Cir. 1989) (citation omitted). Accordingly,

summary judgment is mandated “against a party who fails to make a showing sufficient to




                                                  9
establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

IV.    DISCUSSION

           A. Discrimination on the Basis of Race/National Origin

       In Count I of Plaintiff’s Amended Complaint, he alleges he was subjected to unlawful

discrimination based on his race (African American), in violation of Title VII. (Am. Compl.

¶¶ 24–26.) He further alleges he was subject to unlawful discrimination based on his race in

violation of 42 U.S.C. § 1981. (Am. Compl. ¶¶ 27–29.)

       Title VII makes it unlawful for an employer to discriminate against any individual with

respect to compensation or terms, conditions, or privileges of employment on the basis of race or

religion. 42 U.S.C. § 2000e–2(a). Section 1981 requires both private and state entities to grant

“[a]ll persons” the same rights as are “enjoyed by white citizens.” 42 U.S.C. § 1981(a), (c). Race

and religious discrimination claims brought under Title VII and race-based claims brought under

§ 1981 are all analyzed under the same burden-shifting scheme. See Greer v. Mondelez Global,

Inc., 590 F. App’x 170, 172 n.4 (3d Cir. 2014) (“Because the substantive elements of an

employment discrimination claim brought under § 1981 are identical to those brought under Title

VII, § 1981 claims are also governed by the McDonnell Douglas burden-shifting framework.”)

(citing Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 267 (3d Cir. 2010)); Wilcher v.

Postmaster Gen., 441 F. App’x 879, 879-82 (3d Cir. 2011) (analyzing Title VII race and gender

discrimination claims together); Pamintuan v. Nanticoke Memorial Hospital, 192 F.3d 378, 385

(3d Cir. 1999) (“We analyze section 1981 claims under the familiar McDonnell Douglas shifting

burden framework used in Title VII discrimination cases.”). Because Plaintiff’s race

discrimination claims are based on the same conduct and analyzed under the same framework,



                                                 10
this Court shall consider them together.

         In McDonnell Douglas Corp. v. Green, the Supreme Court articulated “the standards

governing the disposition of an action challenging employment discrimination.”5 411 U.S. 792,

798 (1973). The Court refined these standards in Texas Dep’t of Cmty. Affairs v. Burdine, 450

U.S. 248, 253 (1981). This Court incorporates those refined standards in the framework set forth

below.

                       a.      Step One—Prima Facie Case

      “First, the plaintiff has the burden of proving by a preponderance of the evidence a prima

facie case of discrimination.” Id. To accomplish this,

                [d]iscrimination can be shown under either of two theories, disparate
                impact theory or disparate treatment theory. “A disparate impact
                violation is made out when an employer is shown to have used a
                specific employment practice, neutral on its face but causing a
                substantial adverse impact on a protected group and which cannot
                be justified as serving a legitimate business goal of the employer.”
                Equal Employment Opportunity Comm’n v. Metal Serv. Co., 892
                F.2d 341, 346 (3d Cir.1990). Under a disparate impact analysis, a
                plaintiff need not show intentional discrimination in order to prevail.
                Id. at 346–47. In contrast to a disparate impact violation, a disparate
                treatment violation “is made out when an individual of a protected
                group is shown to have been singled out and treated less favorably
                than others similarly-situated on the basis of an impermissible
                criterion.” Id. at 347. To proceed under a disparate treatment theory,
                plaintiff must prove that the employer had a discriminatory motive.
                Id.

Crumpton v. Potter, 305 F. Supp. 2d 465, 471–72 (E.D. Pa. 2004). In this case, Plaintiff’s

Amended Complaint alleges “disparate treatment.” (Am. Compl. ¶ 14.) Under a disparate

treatment analysis, a plaintiff may establish a prima facie case of discrimination by presenting




5
  The issue before the McDonnell Douglas Court “concern[ed] the order and allocation of proof
in a private, non-class action challenging employment discrimination.” McDonnell Douglas
Corp. v. Green 411 U.S. 792, 798 (1973).
                                                  11
direct evidence of intentional discrimination by the defendant. Trans World Airlines, Inc. v.

Thurston, 469 U.S. 111, 121 (1985). In the absence of direct evidence, a plaintiff can establish a

prima facie case by showing the existence of circumstantial evidence which creates an inference

of discrimination. McDonnell Douglas, 411 U.S. at 802.

       Here, the record presents no direct evidence. Therefore, Plaintiff must establish his prima

facie case of discrimination by showing: “(1) [he] is a member of a protected class; (2) [he] was

qualified for the position in question; (3) [he] suffered an adverse employment action; and (4)

that adverse employment action gives rise to an inference of unlawful discrimination.”

Tourtellotte v. Eli Lilly & Co., 636 F. App’x 831, 842 (3d Cir. 2016) (citing Jones v. Sch. Dist. of

Philadelphia, 198 F.3d 403, 410–11 (3d Cir. 1999)). See also Crumpton, 305 F. Supp. 2d at 472

(same); Harris v. SmithKline Beecham, 27 F.Supp.2d 569, 578 (E.D.Pa.1998) (same). For

purposes of satisfying the fourth element, a plaintiff must demonstrate that similarly situated

persons outside the protected class were treated more favorably. Crumpton, 305 F. Supp. 2d at

472. See also International Brotherhood of Teamsters v. United States, 431 U.S. 324, 335 n. 15

(1977) (“Proof of discriminatory motive . . . can in some situations be inferred from the mere fact

of differences in treatment.”). While “similarly situated” does not necessarily mean identically

situated, the plaintiff must nevertheless be similar in “all relevant respects.” Opsatnik v. Norfolk

S. Corp., 335 F. App’x 220, 222–23 (3d Cir. 2009) (citing Holifield v. Reno, 115 F.3d 1555,

1562 (11th Cir.1997)). This often requires a showing that the relevant aspects of the plaintiff’s

employment situation are “‘nearly identical’ to those of the co-workers that plaintiff alleges were

treated more favorably.” Hobson v. St. Luke’s Hosp. & Health Network, 735 F. Supp. 2d 206,

214 (E.D. Pa. 2010) (citing Solomon v. Philadelphia Newspapers, Inc., 2008 U.S. Dist. LEXIS

41978, at *42-43 (E.D. Pa. May 21, 2008) (Giles, J.)). Demonstrating that employees are



                                                 12
similarly situated often includes a “showing that the two employees dealt with the same

supervisor, were subject to the same standards, and had engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish their conduct or the employer’s

treatment of them.” Opsatnik, 335 F. App’x at 223. To that end, a plaintiff must show that the

other employee’s acts were of “‘comparable seriousness’” to his own infraction. Anderson v.

Haverford College, 868 F. Supp. 741, 745 (E.D. Pa. 1994) (quoting Lanear v. Safeway Grocery,

843 F.2d 298, 301 (8th Cir. 1988)); see also McDonnell Douglas, 411 U.S. at 804 (considering

whether comparators were “involved in acts . . . of comparable seriousness to” the plaintiff’s

acts). Whether a particular fact or circumstance is relevant for purposes of a “similarly situated”

analysis must be determined by the context of each case. Hobson, 735 F. Supp. 2d at 214 (citing

Houston v. Easton Area School District, 355 F. App’x 651, 654 (3d Cir. 2009)).

                       b.     Step Two—Rebuttal

       Second, if a plaintiff succeeds in proving a prima facie case, the burden shifts to the

defendant “to articulate some legitimate, nondiscriminatory reason for the employee’s

[treatment].” Burdine, 450 U.S. at 253. To sustain this burden, “[t]he defendant need not

persuade the court that it was actually motivated by the proffered reasons.” Id. at 254. The

inquiry concerning whether the defendant has met its burden of production “can involve no

credibility assessment,” since “the burden-of-production determination necessarily precedes the

credibility-assessment stage.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 509 (1993)

(emphasis in original). “The defendant satisfies its burden of production, and rebuts the

plaintiff’s prima facie showing of discrimination, simply by introducing admissible evidence

that, if taken as true, would permit a finding that the challenged employment action was taken for

legitimate, nondiscriminatory reasons.” Blackwell-Murray v. PNC Bank, 963 F. Supp. 2d 448,



                                                13
461 (E.D. Pa. 2013).

                       c.      Step Three—Pretext

       Third, if the defendant rebuts the plaintiff’s prima facie case, “the plaintiff must then

have an opportunity to prove by a preponderance of the evidence that the legitimate reasons

offered by the defendant were not its true reasons, but were a pretext for discrimination.”

Burdine 450 U.S. at 252–53 (citing McDonnell Douglas 411 U.S. at 804). Therefore, in order to

survive summary judgment, a plaintiff must submit evidence “from which a factfinder could

reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that

an invidious discriminatory reason was more likely than not a motivating or determinative cause

of the employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). In showing

pretext, it is not enough to reassert the facts of the prima facie case. Burdine, 450 U.S. at 255

(“[T]he [pretext] factual inquiry proceeds to a new level of specificity.”); see also Martin v. Gen.

Elec. Co., 891 F. Supp. 1052, 1056 (E.D. Pa. 1995) (“[A] plaintiff can defeat a motion for

summary judgment either by discrediting defendant’s reason or by coming forward with

additional evidence of discrimination[.]”). Therefore, a plaintiff’s prima facie case, combined

with “evidence suggesting that an employer’s proffered reasons for an adverse employment

action are false . . . may sufficiently undermine the employer’s credibility to enable a reasonable

trier of fact to conclude that illegal discrimination has occurred.” Mitchell v. Miller, 884

F.Supp.2d 334, 371 (W.D. Pa. 2013) (citing Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 147–48 (2000)).

       The ultimate burden of persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with the plaintiff. Burdine, 450 U.S. at

253.



                                                 14
        Utilizing these standards, this Court finds Plaintiff has failed to meet his burden. First,

Plaintiff fails to establish a prima facie case of discrimination. It is undisputed that: Plaintiff is a

member of a protected class by virtue of his race; he was qualified for the position in light of his

resume; and, he suffered an adverse employment action by way of his termination. (ECF No. 42,

at 6.) Thus, Plaintiff meets the first three elements of demonstrating prima facie discrimination.

However, Plaintiff fails to demonstrate the fourth element—that his termination gives rise to an

inference of unlawful discrimination. Indeed, there is no evidence in the record—direct or

circumstantial—which would adequately give rise to such an inference.

        In his Amended Complaint, Plaintiff avers that he was subjected to treatment which was

not experienced by co-workers who were not African American, including, inter alia, being

treated in a rude and condescending manner; having his probationary period extended; and being

“nitpicked on a constant basis.” (First Am. Cl., at 3.) However, to support these allegations,

Plaintiff provides no evidence of record, absent his own self-serving Affidavit, which merely

repeats the same claims set forth in his Amended Complaint. (ECF No. 64, Ex. A-1.)

        Additionally, Plaintiff has failed to identify any similarly situated person outside of his

own protected class who received more favorable treatment. See Crumpton, 305 F. Supp. 2d at

472; International Brotherhood of Teamsters, 431 U.S. at 335. In his brief, Plaintiff argues that

disparate treatment lies in Mr. Gaydosh’s decision to hold Plaintiff solely responsible for the

damage to the T-4 Rotator, while simultaneously disregarding the alleged role of Plaintiff’s

Caucasian coworker, Shawn McDonnell. (ECF No. 64 at 8.) Plaintiff provides this Court with

no evidence of record to demonstrate same. By Plaintiff’s account, he and Mr. McDonnell were

the newest employees in the Transportation Department; Mr. McDonnell had similar job

responsibilities; and, Mr. McDonnell also operated the same vehicle in question. (ECF No. 64 at



                                                   15
10, 13–14) This Court does not address whether Mr. McDonnell is “similarly situated” for

purposes of this analysis, for there exists a greater issue confronting Plaintiff’s burden. The

discrimination which Plaintiff believes pervades his termination immediately dissolves when

confronting the fact that it was Plaintiff who was operating the vehicle at the time it was

damaged—not Mr. McDonnell. Plaintiff has not demonstrated by any evidence of record that

Mr. McDonnell committed any act which was of “comparable seriousness” to his own infraction,

and subsequently received more favorable treatment. See Anderson, 868 F. Supp. at 745;

McDonnell Douglas at 804.

       On these grounds alone, summary judgment is warranted, as Plaintiff fails at the very

onset of the analysis to establish prima facia discrimination on the basis of race, which is not

only an element essential to his case, but one on which he would bear the burden of proof at trial.

See Celotex, 477 U.S. at 322.

       However, assuming arguendo Plaintiff could establish a prima facie case for

discrimination, the undisputed facts demonstrate that Plaintiff would not be able to sustain his

burden of proof at all under the McDonnell Douglas burden-shifting analysis.

       First, Defendant is able to articulate a legitimate, nondiscriminatory reason for

terminating Plaintiff. See Burdine, 450 U.S. at 253. Specifically, Defendant presents evidence of

well-documented, progressive discipline during his probationary period, which included two

infractions that occurred within a week of Plaintiff’s termination. (See ECF No. 43, Exs. D–G, I.)

Thus, Defendant satisfies its burden, as this evidence adequately permits a finding that Plaintiff’s

termination was made for legitimate, nondiscriminatory reasons. See Blackwell-Murray, 963 F.

Supp. 2d at 461.




                                                 16
       Second, after the burden shifts once more to Plaintiff, he must then prove by a

preponderance of the evidence that the reasons Defendant offers for Plaintiff’s termination were

pretextual. See Burdine at 252–53. Again, Plaintiff fails to meet this burden, as there exists no

reason of record to contradict Defendant’s explanation for Plaintiff’s termination. See Fuentes,

32 F.3d at 764. When Plaintiff committed his first infraction by damaging the T-4 Rotator

vehicle and failing to report the same, Defendant did not immediately terminate Plaintiff—as

custom typically demanded—but instead issued a written warning and extended Plaintiff’s

probationary period. (See SUF ¶ 5; ECF No. 43, Ex. D.) As such, the record demonstrates that

Defendant did not harbor discriminatory animus in terminating Plaintiff, as had—,just days prior

to his termination—effectively afforded him a second chance.

       Consistent with this Court’s finding that an invidious, discriminatory reason was likely

not a motivating or determinative cause underlying Defendant’s decision to terminate Plaintiff,

this Court further finds that within days of his probationary period being extended, Plaintiff

violated Shipyard rules and, by extension, the terms of his probation. Specifically, Mr. Gaydosh

found Plaintiff not working at his post, but rather at the rigging loft eating pancakes. (SUF ¶ 6;

ECF No. 43, Exs. E–G.) Not only was Plaintiff found overtly neglecting his work duties, but he

had also failed to complete his pre-op checklist on his forklift, which he was required to do

before he began his daily work tasks. (See SUF ¶ 6; ECF No. 43, Exs. E–G.) The probability that

a reasonable factfinder would believe there existed discriminatory intent is further diluted when

recalling that it was Plaintiff who made the decision to neglect his work duties, even in spite of

an explicit, prior warning that any other infraction or incident during his extended probationary

period would result in termination. (SUF ¶ 7; ECF No. 32, Ex. D.) Plaintiff offers little more

than generalized allegations of cold behavior by Defendant to suggest that Defendant’s proffered



                                                 17
reasons for his termination are false, less acknowledge the fact that he was, while on the clock,

eating pancakes instead of working. See Mitchell, 884 F. Supp. 2d at 371. Beyond mere

conclusory accusations relating to discriminatory intent, Plaintiff cannot put forth adequate

evidence that would enable any reasonable trier of fact to conclude that illegal discrimination

occurred. See id.

       As Plaintiff fails to establish those elements which are essential to his race discrimination

case, and on which he would bear the burden of proof at trial, summary judgment is mandated in

favor of Defendant. See Celotex, 477 U.S. at 322.

       B.      Discrimination on the Basis of Religion

       In Count III of his Amended Complaint, Plaintiff asserts a claim for discrimination on the

basis of religion, in violation of Title VII, 42 U.S.C. § 2000e-2(a). In particular, Plaintiff claims

Defendant discriminated against him because he practices the religion of Islam. (Am. Compl. ¶¶

13, 30–32.)6 A Title VII claim for discrimination on the basis of religious belief is assessed in

the same manner as that set forth above regarding race discrimination. Applying said standard to

the undisputed facts of record, this Court finds Plaintiff has again failed to meet his burden.

       First, Plaintiff cannot establish a prima facie case for discrimination based on religion.

Again, the facts surrounding Plaintiff’s protected class, his qualifications, and his termination are

undisputed. (ECF No. 42 at 12.) While the first three elements of prima facie discrimination can

be established, Plaintiff fails to demonstrate that his termination gives rise to an inference of

unlawful discrimination. Specifically, Plaintiff fails to identify any similarly situated, non-




6
 Plaintiff alleges in his Amended Complaint that his “religious beliefs are noticeable by his
appearance,” and goes on to note that he “wears red henna in his beard and wears his pants above
his ankles (both traits which are indicative of an individual who practices the Islam religion).”
(Am. Compl. ¶ 13 n.2.)
                                                  18
Muslim coworker who was treated more favorably. See Crumpton, 305 F. Supp. 2d at 472. The

only comparable employee Plaintiff can reference is Mr. McDonnell, the religious belief (or non-

belief) of whom is unknown. However, even if Plaintiff could demonstrate that Mr. McDonnell

is outside of his protected class (i.e., not a practitioner of Islam), his prima facie showing of

religious discrimination is insufficient for the same reason his claim for race discrimination fails:

Plaintiff cannot demonstrate that Mr. McDonnell committed any act which was of “comparable

seriousness” to his own infraction. See McDonnell Douglas, 411 U.S. at 804; Anderson, 868 F.

Supp. at 745.

       Assuming arguendo Plaintiff could establish a prima facie case for religious

discrimination, he otherwise fails to meet his burden under the McDonnell Douglas framework.

As discussed above, Defendant can successfully state a legitimate, nondiscriminatory reason for

Plaintiff’s termination. See Burdine, 450 U.S. at 253. However, faced once more with the task of

proving pretextual discrimination, Plaintiff fails to sustain his burden. Again, absent mere

allegations of unpleasant behavior, Plaintiff does not offer evidence—direct or circumstantial—

that would tend to prove discriminatory animus underlying Defendant’s decision to terminate

Plaintiff. Indeed, the overwhelming bulk of Plaintiff’s “evidence” offered to prove

discriminatory intent represents a slew of various news articles describing mistreatment of

Muslims at large. (ECF No. 64, at 9; Ex. B.) Specifically, Plaintiff blames President Donald J.

Trump for creating a general “atmosphere of intolerance”—a societal condition which, according

to Plaintiff, has only been exacerbated by international terrorists being incorrectly associated

with the religion of Islam. (ECF No. 64, at 9.)

       This Court declines to consider these articles and the propositions for which Plaintiff

claims they stand, for they are wholly irrelevant to the issue presently before the Court: whether



                                                  19
Plaintiff can demonstrate by a preponderance of the evidence that Defendant harbored

discriminatory animus. See Fuentes, 32 F.3d at 764. Though the court can appreciate the fervor

with which Plaintiff advocates for his religious community, he loses sight of the task at hand, and

likewise fails to offer evidence of record which speaks specifically to his own alleged

discrimination. Accordingly, this Court finds that Plaintiff cannot sustain his burden to prove

religious discrimination, thereby necessitating summary judgment in favor of Defendant. See

Celotex, 477 U.S. at 322.




                                                20
 V.    CONCLUSION

       For the reasons set forth hereinabove, Defendant’s Motion for Summary Judgment shall

be granted, and Plaintiff’s Cross Motion for Summary Judgment shall be denied.

       An appropriate Order follows.



                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II   J.




                                             21
